


Exhibit 10.20

 

CROSSTEX ENERGY GP, LLC
EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Crosstex Energy GP, LLC, a Delaware limited liability company (the “Company”),
and                         , an individual (“Employee”).

 

ARTICLE I
Definitions and Interpretations

 

1.1           Definitions.  For purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, the
following terms shall have the following respective meanings:

 

“Accounting Firm” shall have the meaning set forth in Section 3.4(b).

 

“Base Salary” shall have the meaning set forth in Section 3.1.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means any one or more of the following: (i) a material violation by
Employee of the Company’s Code of Business Conduct and Ethics or any trading or
other policy applicable to employees of the Company (which may include, but is
not limited to, matters specifically mentioned below in the definition of
Cause); (ii) serious or repeated incidents of misconduct or gross negligence by
Employee; (iii) a failure by Employee to perform the duties assigned to him or
her that continues following notice from the Company to Employee of such
failure; (iv) Employee is formally charged, indicted or convicted of a felony or
misdemeanor involving moral turpitude; (v) Employee has engaged in acts or
omissions constituting dishonesty, breach of fiduciary obligation, or
intentional wrongdoing or misfeasance; or (vi) Employee has acted intentionally
or in bad faith in a manner that results or could be reasonably expected to
result in a material detriment to the assets, business, prospects or reputation
of the Company.

 

[“Change in Control” means any one or more of the following: (i) the acquisition
of more than 50% of the currently issued and outstanding equity securities of
Crosstex Energy, Inc. (“CEI”) by a person or group of persons acting together in
one transaction or a series of transactions and the individuals who constitute
the Board of CEI immediately prior to such acquisition cease to constitute at
least a majority of such Board within 6 months of that acquisition; or (ii) the
Partnership ceases, or all or substantially all of its assets cease, to be owned
by an entity (including the Partnership) that is not directly or indirectly
controlled or governed by CEI.(ONLY APPLIES TO CEO, COO, GC AND CFO)]

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute or statutes.

 

Employment Agreement Form (2012)

 

1

--------------------------------------------------------------------------------


 

“Company Group” shall mean the Company, Crosstex Energy, Inc., the Partnership,
Crosstex Energy Services, L.P., and their respective affiliates and
subsidiaries.

 

“Compensation Committee” shall mean the Compensation Committee of the Board.

 

“Confidential Information” shall have the meaning set forth in Section 5.1.

 

“Disability” shall mean a physical or mental condition of Employee that, in the
good faith judgment of not less than a majority of the entire membership of the
Board (excluding Employee, if Employee is then a member of the Board),
(i) prevents Employee from being able to perform the services required under
this Agreement, (ii) has continued for a period of at least 180 days during any
12-month period, and (iii) is expected to continue.

 

“Effective Date” shall mean                             .

 

“Good Reason” means any one or more of the following: (i) a reduction in
Employee’s Base Salary; (ii) a materially adverse change in Employee’s
authority, duties or responsibilities; (iii) the Company requires that Employee
move his or her principal place of employment to a location that is 30 or more
miles from his or her current principal place of employment and the new location
is farther from his or her primary residence; or (iv) a material breach of this
Agreement by the Company Group.

 

“Partnership” means Crosstex Energy, L.P., a Delaware limited partnership.

 

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization or any other entity.

 

“Restricted Period” shall have the meaning set forth in Section 5.2(a).

 

“Severance Benefit” shall mean a one-time lump sum payment equal to the sum of
(A) Employee’s then-current base annual salary, and (B) the Target Bonus for the
year that includes the effective date of termination.

 

“Severance Plan” shall have the meaning set forth in Section 4.1(f).

 

“Target Bonus” shall mean the bonus payable to the Employee at the target for
the year in question as determined annually by the Compensation Committee.

 

“Total Payment” shall have the meaning set forth in Section 3.4(a).

 

1.2           Interpretations.

 

(a)           In this Agreement, unless a clear contrary intention appears,
(i) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision, (ii) reference to any Article or Section, means
such Article or Section hereof, (iii) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term, and (iv) where any provision of this

 

2

--------------------------------------------------------------------------------


 

Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.

 

(b)           The Article and Section headings herein are for convenience only
and shall not affect the construction hereof.

 

ARTICLE II
Employment of Employee

 

2.1           Employment.  The Company agrees to employ Employee and Employee
agrees to be employed by the Company upon the terms and conditions of this
Agreement, commencing on the date hereof and continuing until terminated as
provided in Section 4.1.

 

2.2           Position and Duties.  While employed hereunder, Employee shall
serve as the “                                “ of the Company and shall have
and may exercise all of the powers, functions, duties and responsibilities
normally attributable to such position and shall have such additional duties and
responsibilities commensurate with such position as may from time to time be
reasonably assigned to Employee by the Board or its delegate.  Employee shall
observe and comply with all lawful policies, directions and instructions of the
Board, which are consistent with the foregoing provisions of this Section 2.2,
and shall endeavor to promote the business, reputation and interests of the
Company and the other members of the Company Group.

 

2.3           Devotion of Time.  Employee shall devote substantially all of his
or her business time, attention, skill and efforts to the faithful and efficient
performance of his or her duties hereunder.  Notwithstanding the foregoing,
Employee may engage in the following activities so long as they do not interfere
in any material respect with the performance of Employee’s duties and
responsibilities hereunder: (i) service on corporate, civic, religious,
educational and/or charitable boards or committees and (ii) management of
personal investments.

 

2.4           Place of Employment.  Employee’s place of employment hereunder
shall be at the Company’s principal executive offices in the greater [Dallas],
Texas area.

 

ARTICLE III
Compensation and Benefits

 

3.1           Compensation; Bonus.  For services rendered by Employee under this
Agreement, the Company shall pay to Employee an annual base salary of
$          ,000 (the “Base Salary”), payable in accordance with the Company’s
payroll practice for its executives as it is earned. The Board shall review the
Base Salary at least annually and may adjust the amount of the Base Salary at
any time as the Board may deem appropriate in its sole discretion; provided,
however, that in no event may the Base Salary be decreased without the prior
written consent of Employee.  Employee shall be eligible for annual bonuses and
participation in other short-term or long-term incentive plans in a manner that
is consistent with the treatment of other executives of the Company in general
and as determined at the discretion of the Board.

 

3.2           Reimbursement of Expenses.  The Company shall reimburse Employee
for all ordinary and necessary expenses incurred and paid by Employee in the
course of the

 

3

--------------------------------------------------------------------------------


 

performance of Employee’s duties pursuant to this Agreement and consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements with respect to the manner of approval and reporting of such
expenses.  In no event will any such reimbursement which represents taxable
income to Employee be made later than the close of Employee’s taxable year
following the taxable year in which the expense is incurred by Employee.

 

3.3           Additional Benefits.  Employee shall be entitled to receive all
employee benefits, fringe benefits, vacations and other perquisites that may be
offered by the Company to its executives as a group, including participation by
Employee and, where applicable, Employee’s dependents, in the various employee
benefit plans or programs (including pension plans, profit sharing plans,
incentive plans, health plans, life insurance and disability insurance) provided
to executives of the Company in general, subject to meeting the eligibility
requirements with respect to each of such benefit plans or programs. However,
nothing in this Section 3.3 shall be deemed to prohibit the Company from making
any changes in any of the plans, programs or benefits described herein.

 

3.4           Potential Parachute Payment Adjustment.

 

(a)           If the payments and benefits provided to Employee under this
Agreement or under any other agreement with, or plan of, the Company or any
person or entity which is a party to a transaction involving the Company or its
affiliates (the “Total Payment”) (i) constitute a “parachute payment” as defined
in Section 280G of the Code and exceed three times Employee’s “base amount” as
defined under Code Section 280G(b)(3), and (ii) would, but for this
Section 3.4(a), be subject to the excise tax imposed by Code Section 4999, then
Employee’s payments and benefits under this Agreement shall be either (A) paid
in full, or (B) reduced and payable only as to the maximum amount which would
result in no portion of such payments and benefits being subject to excise tax
under Code Section 4999, whichever results in the receipt by Employee on an
after-tax basis of the greatest amount of Total Payment (taking into account the
applicable federal, state and local income taxes, the excise tax imposed by Code
Section 4999 and all other taxes (including any interest and penalties) payable
by Employee).  If a reduction of the Total Payment is necessary, cash severance
payments provided for herein shall first be reduced (such reduction to be
applied first to the payments otherwise scheduled to occur the earliest), and
the non-cash severance benefits provided for herein shall thereafter be reduced
(such reduction to be applied first to the benefits otherwise scheduled to occur
the earliest).  If, as a result of any reduction required by this
Section 3.4(a), amounts previously paid to Employee exceed the amount to which
Employee is entitled, Employee will promptly return the excess amount to the
Company.

 

(b)           All determinations required to be made under this Section 3.4,
including whether reductions are necessary, shall be made by the accounting firm
used by the Company and/or the members of the Company Group at the time of such
determination (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations both to the Company and to Employee within 15
business days of the receipt of notice from the Company or Employee that there
has been a termination of Employee’s

 

4

--------------------------------------------------------------------------------

 

employment, or such earlier time as is requested by the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.

 

ARTICLE IV

Termination of Employment

 

4.1           Term and Termination.

 

(a)           Subject to Section 4.1(b) and Section 4.1(c), the term of this
Agreement shall commence as of the Effective Date, and shall continue for a
period of                  (    ) years(CEO 3 YRS; COO, GC AND CFO 2 YRS)[;
provided, however, on a daily basis, the term of this Agreement shall be
automatically extended by one additional day (such that the remaining term of
this Agreement shall be one year) until Employee’s employment hereunder shall
have terminated pursuant to this Section 4.1 (ALL OTHER SMT MEMBERS)].

 

(b)           Notwithstanding Section 4.1(a), Employee’s employment shall
terminate immediately upon the death, Disability or adjudication of legal
incompetence of Employee.

 

(c)           Notwithstanding Section 4.1(a), (i) the Company may terminate
Employee’s employment at any time for Cause or without Cause[(APPLIES ONLY TO
CEO) ; provided, however, that in no event shall the Company be entitled to
terminate Employee’s employment hereunder unless the Board shall adopt, by the
affirmative vote of at least a majority of the entire membership of the Board
(excluding Employee, if Employee is then a member of the Board), a resolution
authorizing such termination]; and (ii) Employee may terminate his employment at
any time for Good Reason or without Good Reason; provided, however,  Employee
may not terminate his or her employment for “Good Reason” unless (a) Employee
gives the Company written notice of the event within 30 days of the occurrence
of the event, (b) the Company fails to remedy the event within 30 days following
its receipt of the notice and (c) Employee terminates his or her employment with
the Company within 60 days following the Company’s receipt of written notice.

 

(d)           In the event that (1) the Company elects to terminate Employee’s
employment with the Company for Cause or (2) Employee terminates his employment
with the Company other than for Good Reason, the Company shall pay or provide to
Employee:

 

(i)        such Base Salary as Employee shall have earned up to the date of
termination; and

 

(ii)       such other fringe benefits normally provided to employees of the
Company as Employee shall have earned up to the date of his termination.

 

(e)           In the event that (1) the Company elects to terminate Employee’s
employment with the Company during the term hereof referred to in
Section 4.1(a) and such termination is without Cause, (2) Employee’s employment
is terminated as a result of the death, Disability, or adjudication of legal
incompetence of Employee, or (3) Employee

 

5

--------------------------------------------------------------------------------


 

terminates his employment for Good Reason, the Company shall pay to Employee (or
the estate of Employee):

 

(i)        such Base Salary as Employee shall have earned up to the date of
termination;

 

(ii)       any bonuses earned by Employee under any bonus or other incentive
plan under which Employee is a participant up to the date of such termination
and equal in amount to the unpaid bonus related to any prior year at the amount
calculated under the bonus plan for that year plus the higher of the prorated
amount projected to be paid for the current year or the prorated Target Bonus
for such year;

 

(iii)      an amount equal to the cost to Employee under COBRA to extend his or
her then-current group health plan benefits (i.e., the medical, dental and/or
vision benefits as elected by the Employee under the Company’s health plan as of
the time of such termination) for 18 months following the effective date of
termination, assuming the Employee were to elect such continued coverage for the
entire 18-month period;

 

(iv)      such other fringe benefits (other than any bonus, severance pay
benefit, participation in the Company’s 401(k) employee benefit plan, or medical
insurance benefit) normally provided to employees of the Company as Employee
shall have earned up to the date of termination; and

 

(v)       the Severance Benefit[ times 2 (CEO ONLY)][; provided, however, if
such termination under Section 4.1(e)(1) or Section 4.1(e)(3) above occurs
within  one-hundred and twenty (120) days prior to or one (1) year following a
Change in Control, the Severance Benefit times [3 (CEO) 2 (COO, GC AND CFO)
(OTHERS — NO PROVISION)].

 

Any amounts payable under this Section 4.1(e) shall be paid to Employee on or
before the sixtieth (60th) day after the date of Employee’s termination;
provided, however, as a condition to receiving any amounts payable under this
Section 4.1(e), Employee (or Employee’s estate, as applicable) will be required
to execute and not revoke a general release of claims against the Company (with
substantially similar terms to the terms contained in the attached Exhibit B),
with such general release becoming effective (and any application revocation
period having lapsed) on or before the sixtieth (60th) day after the date of
Employee’s termination[(CEO, COO, GC AND CFO ONLY); provided further, in the
event a Change in Control follows the date of Employee’s termination by more
than sixty (60) days, any additional amounts payable to Employee under
Section 4.1(e)(v) as a result of such Change in Control shall be paid within
three (3) days of such Change in Control (the general release of claims will
remain in effect and not be altered by such additional payment)].

 

(f)            The amount payable to Employee under Section 4.1(e) is in lieu
of, and not in addition to, any severance payment due or to become due to
Employee under

 

6

--------------------------------------------------------------------------------


 

any separate agreement or contract between Employee and the Company or pursuant
to any severance payment plan, program or policy of the Company or any other
member of the Company Group (collectively, “Severance Plan”). Any payments or
rights related to the vesting of (or lapse of restrictions concerning)
restricted equity, options or other benefits granted to Employee pursuant to a
long term incentive plan of the Company or member of the Company Group shall not
be considered as a part of a Severance Plan.  Any severance amounts received by
Employee under a Severance Plan shall be applied as an offset to (reduce or
eliminate, as the case may be) any future payments otherwise to be made to
Employee under Section 4.1(e); i.e., no additional payments shall be made under
Section 4.1(e) until the aggregate amount of the offsets hereunder equals the
severance amounts received by Employee under the Severance Plan.

 

(g)           Nothing in this Agreement shall prevent or limit Employee’s
continuing or future participation in any plan, program, policy or practice
provided by the Company for which Employee may qualify, nor shall anything
herein limit or otherwise affect such rights as Employee may have under any
other contract or agreement with the Company or any other member of the Company
Group. Amounts which are vested benefits or which Employee is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company at or subsequent to the termination of Employee’s
employment shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement; provided, however, the time period after such termination shall not
be credited as continued employment of Employee for any purpose under any such
plan, policy, practice or program.

 

ARTICLE V

Confidential Information and Non-Competition

 

5.1           Covenant Not to Disclose Confidential Information.  Employee
acknowledges that during the course of his employment with the Company he or she
has or will have access to and knowledge of certain information and data that
the Company or other members of the Company Group consider confidential and that
the release of such information or data to unauthorized persons would be
extremely detrimental to the Company Group.  As a consequence, Employee hereby
agrees and acknowledges that he or she owes a duty to the Company not to
disclose, and agrees that, during or after the term of employment, without the
prior written consent of the Company, he or she will not communicate, publish or
disclose, to any person anywhere or use any Confidential Information (as
hereinafter defined) for any purpose other than carrying out his or her duties
as contemplated by this Agreement.    Employee will return to the Company all
Confidential Information contained in any written or electronic form in
Employee’s possession or under Employee’s control whenever the Company shall so
request, and in any event will promptly return all Confidential Information
contained in any written or electronic form upon the termination of Employee’s
employment and will not retain any copies thereof. For purposes hereof, the term
“Confidential Information” shall mean and may include but is not limited to,
financial data and information, performance and operational information,
transaction related information, including contract terms and contract related
costs, billing data, customer lists and information, information related to
prospective customers and business, marketing and sales plans and related
information, business and operational plans,

 

7

--------------------------------------------------------------------------------


 

projects, developments, studies, strategies, reports, and analyses, business
models, practices, procedures and processes, personnel related information, all
non-public pricing and related information, including pricing curves,
guidelines, models and methodologies, communications plans, non-public
governmental related filings, positions and reports; provided, however,
“Confidential Information” does not include (i) documents, data or information
in the public domain or that are otherwise generally known to the Company
Group’s competitors (other than as a result of Employee’s breach of this
provision) or in the industry in which the Company Group is engaged or may be
engaged in the future, (ii) documents, data or information access to which
Employee has obtained subsequent to the Employee’s termination from other
parties that, to Employee’s knowledge, do not owe any non-disclosure obligation
to the Company Group; (iii) personal know-how of Employee obtained before or
during his employment with the Company relating to the industry in which the
Company Group is now engaged or may be engaged in the future; and
(iv) information required to be disclosed by court order, subpoena or other
governmental process.

 

5.2           Covenant Not to Compete.

 

(a)       In partial consideration for the Company’s agreement to provide
Employee access to Confidential Information and the other benefits provided by
this Agreement and in order to protect the Company from unfair loss of goodwill,
without Company’s prior written consent or as otherwise provided below, Employee
agrees as follows:

 

(1)             During Employee’s employment with Company he or she will not own
an interest in, manage, operate, join, control, lend money or participate in,
directly or indirectly, as an officer, employee, partner, stockholder,
consultant or otherwise, any Person that competes with any member of the Company
Group in any of the following activities: (i) the purchasing, selling, brokering
or marketing of natural gas, natural gas liquids, water, crude oil, condensate
or any derivative product thereof, including, without limitation, locating
buyers and sellers, or negotiating purchase and sales contracts; (ii) the
gathering, processing, and/or transporting of natural gas, natural gas liquids,
water, crude oil, condensate or any derivative product thereof; or (iii) the
conduct of a business enterprise that is in a business segment that contributes
5% or more to the Company’s gross revenue or deploys 5% or more of the Company’s
fixed assets; and

 

(2)             For [12 (CEO)] [6 (ALL OTHERS)] months following the termination
of Employee’s employment (the “Restricted Period”), Employee will not own an
interest in, manage, operate, join, control, lend money or participate in,
directly or indirectly, as an officer, employee, partner, stockholder,
consultant or otherwise, any Person that competes with any member of the Company
Group in any of the following activities:

 

(i)             the purchasing, selling, brokering, marketing, gathering,
processing or transporting of natural gas, natural gas liquids, water, crude
oil, condensate or any derivative product thereof, from any well or other
natural gas supply that is located within a 10 mile radius of any pipeline,
plant or other facility owned by a member of the Company Group, or that as of
the termination date, was dedicated to a member of the Company Group under
contract, or that delivered gas or other hydrocarbon into, any plant, equipment
or facility owned, leased (as lessee or

 

8

--------------------------------------------------------------------------------


 

lessor) or operated by a member of the Company Group, or for which a member of
the Company Group is negotiating to purchase, is constructing, or assessing the
feasibility of acquiring or constructing as of the termination  date (including,
for purposes of application of this provision in the State of Louisiana,
activities in those parishes listed on the attached Exhibit A, which Employee
agrees may be updated and supplemented from time to time by the Company to
reflect all of the parishes within which the Company is doing business); or

 

(ii)            the selling, brokering or marketing of any natural gas or other
hydrocarbon to any end-use customers connected to any plant, equipment or
facility owned, leased (as lessee or lessor), operated, or for which a member of
the Company Group is negotiating to purchase, or as of the termination date, is
constructing or assessing the feasibility of acquiring or constructing.

 

(iii)           Notwithstanding the above, the restrictions in this
Section 5.2(a)(2) shall cease to apply if the Company Group ceases to actively
conduct business (disregarding any temporary stoppages) in a specific area or
with any specific producers or customers, or abandons its intent to conduct
business in an area or with certain producers or customers.

 

(3)             Notwithstanding the above restrictions, ownership by Employee,
as a passive investment, of less than one half of one percent (0.5%) of the
outstanding securities of any organization with securities listed on a national
securities exchange or publicly traded in the over-the-counter market is not
restricted and is not a breach of the prohibitions in this Section 5.2.

 

(b)           Employee has carefully read and considered the provisions of this
Section 5.2 and, having done so, agrees that the restrictions set forth in this
Section 5.2 (including the Restricted Period, scope of activity to be restrained
and the geographical scope) are fair and reasonable and are reasonably required
for the protection of the interests of the Company Group and their respective
officers, directors, employees, creditors, partners, members and stockholders.
Employee understands that the restrictions contained in this Section 5.2 may
limit his or her ability to engage in a business similar to the business of any
member of the Company Group, but acknowledges that he or she will receive
sufficiently high remuneration and other benefits from the Company hereunder to
justify such restrictions.

 

(c)           During the Restricted Period, Employee shall not, whether for his
or her own account or for the account of any other Person (excluding the members
of the Company Group), intentionally (i) solicit, endeavor to entice or induce
any employee of any member of the Company Group to terminate his employment with
such member or accept employment with anyone else or (ii) interfere in a similar
manner with the business of the Company Group.

 

(d)           It is specifically agreed that the Restricted Period, during which
the agreements and covenants of Employee made herein shall be effective, shall
be computed

 

9

--------------------------------------------------------------------------------

by excluding from such computation any time which Employee is in violation of
any provision of this Section 5.2.

 

(e)           In the event that any provision of this Section 5.2 relating to
the Restricted Period and/or the areas of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time period or areas such
court deems reasonable and enforceable, the Restricted Period and/or areas of
restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or areas.

 

5.3           Specific Performance.  Recognizing that irreparable damage will
result to the Company in the event of the breach or threatened breach of any of
the foregoing covenants and assurances by Employee contained in this Article V,
and that the Company’s remedies at law for any such breach or threatened breach
will be inadequate, the Company and its successors and assigns, in addition to
such other remedies that may be available to them, shall be entitled to an
injunction, including a mandatory injunction (without the necessity of
(i) proving irreparable harm, (ii) establishing that monetary damages are
inadequate or (iii) posting any bond with respect thereto), to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining Employee, and each and every person, firm or company
acting in concert or participation with him, from the continuation of such
breach and, in addition thereto, he shall pay to the Company all ascertainable
damages, including costs and reasonable attorneys’ fees sustained by the Company
or any other member of the Company Group by reason of the breach or threatened
breach of said covenants and assurances.  The obligations of Employee and the
rights of the Company, its successors and assigns under this Article V and
Section 7.7 shall survive the termination of this Agreement.  The covenants and
obligations of Employee set forth in this Article V are in addition to and not
in lieu of or exclusive of any other obligations and duties of Employee to the
Company Group, whether express or implied in fact or in law.

 

5.4           Clawback.  Employee agrees that in the event that: (a) Employee
breaches any term of Section 5.1 or Section 5.2(a); or (b) all or any part or of
Section 5.1 or Section 5.2(a) is held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between
Employee and the Company; then, in addition to any other remedies at law or in
equity the Company may have available to it, the Company may in its sole
discretion:

 

(a)           Require that Employee repay to the Company, within five business
days of receipt of written demand therefor, an amount equal to the amounts paid
to Employee pursuant to Section 4.1(e)(ii), Section 4.1(e)(iii), or
Section 4.1(e)(v).  This repayment provision shall be net of any taxes withheld
on the original payment to Employee; or

 

(b)           Terminate payments then owing to Employee under this Agreement.

 

Any claim brought under this Section 5.4 must be made in writing within 4 years
from the date of termination or they are waived.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI
Dodd-Frank Clawback

 

Employee agrees and acknowledges that any and all compensation Employee receives
pursuant to this Agreement shall be subject to clawback by the Company to the
extent provided in policies adopted by the Board to comply with the requirements
of Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

ARTICLE VII
Miscellaneous

 

7.1           Satisfaction of Obligations.  The Company shall use its
commercially reasonable efforts to obtain from the Partnership, to the extent
permitted under all agreements and other documents to which the Company, the
Partnership and/or other members of the Company Group are then subject, all
funds necessary to satisfy the Company’s obligations to Employee under this
Agreement.

 

7.2           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

7.3           No Breach.  Employee represents and warrants to the Company that
neither the execution nor delivery of this Agreement, nor the performance of
Employee’s obligations hereunder will conflict with, or result in a breach of,
any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Employee is a
party or under which Employee is bound, including without limitation, the breach
by Employee of a fiduciary duty to any former employers.

 

7.4           Entire Agreement; Amendment.  This Agreement cancels and
supersedes all previous agreements relating to the subject matter of this
Agreement, written or oral, between the parties hereto and their respective
affiliates and contains the entire understanding of the parties hereto and shall
not be amended, modified or supplemented in any manner whatsoever except as
otherwise provided herein or in writing signed by each of the parties hereto. 
Failure of the Company to demand strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of the term,
covenant or condition, nor shall any waiver or relinquishment by the Company of
any right or power hereunder at any one time or more times be deemed a waiver or
relinquishment of the right or power at any other time or times.

 

7.5           Governing Law; Venue.  This Agreement and all rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas applicable to
agreements made and to be performed entirely within the State, including all
matters of enforcement, validity and performance.  Venue for any action or
proceeding relating to this Agreement and/or the employment relationship
hereunder shall lie exclusively in courts in Dallas County, Texas.

 

7.6           Notices.  All notices and all other communications provided for in
the Agreement shall be in writing and addressed (i) if to the Company, at its
principal office address or such other address as it may have designated by
written notice to Employee for purposes hereof,

 

11

--------------------------------------------------------------------------------


 

directed to the attention of the Board with a copy to the Secretary of the
Company and (ii) if to Employee, at his residence address on the records of the
Company or to such other address as he may have designated to the Company in
writing for purposes hereof. Each such notice or other communication shall be
deemed to have been duly given when personally delivered or sent by United
States registered mail, return receipt requested, postage prepaid, or by a
nationally recognized overnight delivery service, with delivery confirmed.

 

7.7           Assignment.  This Agreement is personal and not assignable by
Employee but it may be assigned by the Company without notice to or consent of
Employee to, and shall thereafter be binding upon and enforceable by, any member
of the Company Group and any person that shall acquire or succeed to
substantially all of the business or assets of any member of the Company Group
(and such person shall be deemed included in the definition of the “Company” and
the “Company Group” for all purposes of this Agreement) but is not otherwise
assignable by the Company.

 

7.8           Tax Withholdings.  The Company shall withhold from all payments
hereunder all applicable taxes (federal, state or other) that it is required to
withhold therefrom unless Employee has otherwise paid (or made other
arrangements satisfactory) to the Company the amount of such taxes.

 

7.9           Employment with Affiliates.  For purposes of this Agreement,
employment with any member of the Company Group shall be deemed to be employment
with the Company.

 

7.10         Expenses.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

7.11         Section 409A.  This Agreement is intended to provide payments that
are (i) exempt from, including, but not limited to, by compliance with the
short-term deferral exception as specified in Treasury Regulation §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treasury Regulation § 1.409A-1(b)(9)(iii) or (ii) compliant with the
provisions of Section 409A of the Code and related regulations and Treasury
pronouncements, and this Agreement shall be administered, interpreted and
construed accordingly.  Notwithstanding any provision of this Agreement to the
contrary, the parties agree that any benefit or benefits under this Agreement
that the Company determines are subject to the suspension period under Code
Section 409A(a)(2)(B) shall not be paid or commence until a date following six
months after Employee’s termination date, or if earlier, Employee’s death.

 

7.12         Counterparts.  This Agreement may be executed in or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be duly
executed, and Employee has hereunto set his hand, as of the day and year set
forth below.

 

 

CROSSTEX ENERGY GP, LLC

 

 

 

 

 

 

 

Barry E. Davis

 

President and CEO

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

14

--------------------------------------------------------------------------------

 

EXHIBIT B

 

General Release

 

 

This GENERAL RELEASE (the “Release”) is made and entered into as of the
           day of                                   ,             , by and
between Crosstex Energy Services, L.P. (for itself, its predecessors,
successors, subsidiary and affiliated entities, shareholders, officers,
directors, executors, administrators, agents, fiduciaries, legal
representatives, insurers, employee benefit plans, employee benefit plan
fiduciaries, Employees, former Employees, and owners, all individually and in
their official capacities), (all together referred to as “Crosstex”) and you,
                                             (for yourself, your spouse, agents,
predecessors, successors, assigns, heirs, executors, beneficiaries,
administrators, and legal representatives) (“Employee”).  Employee and Crosstex
are collectively referred to herein as the “Parties.”

 

WHEREAS, the Parties have entered into that certain Employment Agreement, dated
               (the “Employment Agreement”), which provides for certain benefits
and severance payments in connection with the termination of Employee;

 

WHEREAS, Employee’s employment has been involuntarily terminated or Employee has
voluntarily terminated his or her employment for “Good Reason” (as such term is
defined in the Employment Agreement); and

 

WHEREAS, the Parties desire to provide for an orderly termination of the
employment relationship and to settle fully and finally all differences between
them and any and all claims and causes of action of any kind whatsoever which
Employee has or may have against Crosstex as of the date of this Release.

 

NOW THEREFORE, in consideration of the amounts to be paid under the Employment
Agreement, this Release and the mutual promises, covenants and agreements set
forth below, and in full compromise, release and settlement, accord and
satisfaction, and discharge of all claims or causes of action, known or unknown,
possessed by or belonging to the Employee, the Parties knowingly and voluntarily
acknowledge, agree to and do represent and warrant the following:

 

1.             Employee hereby RELEASES, ACQUITS, AND FOREVER DISCHARGES
Crosstex from any and all claims, demands, suits, damages, losses, wrongs,
actions, causes of action, or suits in equity or otherwise of any kind or nature
whatsoever, including, but not limited to, any claims relating to or arising
from Employee’s employment and termination of employment with Crosstex and any
act that has occurred on or before the date of this Release.  This Release shall
be construed as broadly as possible and shall include without limitation any
(a) contractual or other claims of employment or payment Employee may have, if
any; (b) claims, if any, arising out of or in connection with the initiation,
termination or existence of Employee’s employment relationship with Crosstex or
any service performed on behalf of Crosstex; (c) claims, if any, regarding
accrued vacation, bonuses, commissions, perquisites, insurance, severance, or
any other form of benefits attributable to or arising in connection with
Employee’s employment with Crosstex; and (d) claims, if any, arising under the
Title VII of the Civil Rights Act of 1964; 42 U.S.C. §1981; the Civil Rights Act
of 1991; the Age Discrimination in Employment Act (“ADEA”); the Older Workers
Benefit Protection Act, as amended, 29 U.S.C. § 623 et seq.; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act; the Sarbanes-Oxley Act,
the Worker Adjustment and Retraining Notification Act; the Family and Medical
Leave Act of 1993; the Employee Retirement Income Security Act of 1974; any
other federal, state or local civil or human rights law or other local, state or
federal law, regulation or ordinance; any public policy, contract, tort, or

 

15

--------------------------------------------------------------------------------


 

common law; or any allegation for damages, costs, fees, or expenses including
attorneys’ fees incurred in these matters.

 

2.             Employee specifically acknowledges and understands that, by
executing this Release, Employee is waiving any and all rights or claims that
the Employee may have arising out of his or her separation from Crosstex,
including, but not limited to any claims, actions or causes of action regarding
the Employee’s alleged wrongful termination by Crosstex or discriminatory
treatment by Crosstex.

 

3.             Notwithstanding the foregoing or any other provision contained
herein, this Release shall not alter or reduce [(i)] any rights, benefits or
indemnification that Employee may be entitled to receive, and Employee expressly
does not waive any such rights, benefits or indemnification, in connection with
or pursuant to that certain Indemnity Agreement by and between Employee and
Crosstex dated                       , or any provision of any Crosstex entity’s
formation documents or policies under which Employee is provided indemnity by
any member of Crosstex related to Employee’s service as an officer or director
of Crosstex or an entity related to Crosstex[(CEO, COO, GC AND CFO ONLY), or
(ii) any right to receive additional payments related to a Change in Control as
provided in Section 4.1(e)(v) of the Employment Agreement].

 

4.             Upon receipt of this fully executed Release, and subject to all
other terms and conditions set forth in this Release, Crosstex will pay to
Employee the benefits and other consideration set forth in the Employment
Agreement as provided therein.  Employee specifically acknowledges and
understands that he or she would not receive the monies and benefits specified
in the Employment Agreement except for his or her execution of this Release and
the fulfillment of the promises in this Release.

 

5.             Employee relinquishes any right to payment or benefits pursuant
to any other oral or written agreement or understanding between Employee and
Crosstex.  Employee further agrees that if Employee receives any payment in
excess of the amount to which he or she is entitled under the terms and
conditions of this Release and the Employment Agreement, Employee will reimburse
Crosstex for any such over-payment, plus any attorney’s fees, costs of court, or
other costs or expenses of collection.

 

6.             Employee shall be solely responsible for all taxes for payments
Employee receives, and Employee will indemnify and defend Crosstex in connection
with any tax liability for the payments.  Employee specifically acknowledges,
warrants and represents that Crosstex has made no representations to Employee
concerning the taxable status of the payments made under this Release or the
Employment Agreement.

 

7.             Employee agrees that the existence and all terms of this Release
and the benefits paid pursuant to this Release shall be kept strictly
confidential, except that this Release shall not prohibit disclosure to
Employee’s spouse, to financial institutions as part of a financial statement,
to Employee’s immediate family members and/or heirs, to Employee’s financial,
tax and legal advisors, or as required by law or by any compulsory judicial or
administrative process; in the event confirmation of any such information is
requested, the request should be directed to the Director of Human Resources of
Crosstex by Employee.

 

8.             Employee agrees that he or she has returned, or will return
immediately any property owned by Crosstex.

 

9.             Employee agrees not to make any disparaging remarks that could
reasonably be anticipated to cause damage to the business or business
opportunities, affairs, reputation and goodwill of, or otherwise negatively
reflect upon, Crosstex.  In agreeing not to make disparaging statements
regarding Crosstex, Employee acknowledges that he or she is making a knowing,
voluntary and intelligent waiver

 

16

--------------------------------------------------------------------------------


 

of any and all rights he or she may have to make disparaging comments about
Crosstex including rights under the First Amendment to the United States
Constitution and any other applicable federal and state constitutional rights. 
           [initialed]

 

10.           Employee acknowledges and agrees that in the event of a breach by
Employee of any provision of this Release:  (a) Crosstex will be irreparably
damaged and will have no adequate remedy at law, and will be entitled to an
injunction as a matter of right from any court of competent jurisdiction
restraining any further breach of this Release; and (b) Employee will indemnify
and hold Crosstex harmless from and against any and all damages or loss incurred
by Crosstex (including attorney’s fees and expenses) as a result of such breach
except as otherwise provided under the ADEA or the Older Worker Benefit
Protection Act.

 

11.           Nothing contained herein shall be construed as an admission of
liability by Crosstex, any such liability being expressly denied.

 

12.           In the event Crosstex receives an employment-related inquiry
concerning Employee, such individuals will be informed that all inquiries should
be directed in writing to the corporate headquarters of Crosstex, and upon
receipt, said corporate headquarters will advise all inquiring prospective
employers that it is the corporate policy of Crosstex to release only the
beginning dates of employment, ending dates of employment and positions held.

 

13.           This release includes and supersedes any and all oral
understandings, statements, promises or inducements that are related to the
terms of this Release This Release cannot be changed orally and any changes or
amendments must be signed by all Parties affected by the change or amendment.

 

14.           If any section, paragraph, sentence, clause, or phrase contained
in this Release shall become illegal, null, or void, or shall be found to be
against public policy, for any reason, or shall be held by any court of
competent jurisdiction to be illegal, null, or void, or found to be against
public policy, the remaining sections, paragraphs, sentences, clauses, or
phrases contained in this Release shall not be affected thereby.

 

15.           One or more waivers of a breach of any provision hereunder by any
Party to this Release shall not be deemed to be a waiver of any proceeding or
subsequent breach hereunder.

 

16.           Employee hereby acknowledges and expressly warrants and represents
for himself or herself, his or her predecessors, successors, assigns, heirs,
executors, administrators and legal representatives that he or she (a) is
legally competent and authorized to execute this Release, (b) has not assigned,
pledged, or otherwise in any manner, sold or transferred, either by instrument
in writing or otherwise, any right, title, interest, or claim that the Employee
may have by reason of any matter described in this Release, and (c) has the full
right and authority to enter into this Release.

 

17.           By executing this Release, Employee acknowledges that (a) Employee
has been offered at least 21 days to consider the terms of this Release,
(b) Crosstex advised Employee to consult with an attorney regarding the terms of
the Release, and that he or she has consulted with, or has had sufficient
opportunity to consult with, an attorney of his or her own choosing regarding
the terms of the Release, (c) Employee has read this Release and fully
understands its terms and their import, (d) except as provided by this Release,
Employee has no contractual right or claim to any or all of the benefits
described herein, and that the consideration provided for herein is good and
valuable and of a kind to which Employee was not otherwise entitled,
(e) Employee is entering into this Release voluntarily, of his

 

17

--------------------------------------------------------------------------------


 

or her own free will, and without any coercion, undue influence, threat or
intimidation of any kind or type whatsoever, and (f) Employee hereby
acknowledges that he or she has received from Crosstex the informational
disclosure attached here to as [Exhibit A].

 

[xxxxxxxxxxx]

 

18

--------------------------------------------------------------------------------


 

Employment Separation Certificate

 

Waiver of 21 day Review Period

 

I entered into a Release with Crosstex dated                 .  I hereby
acknowledge that:

 

(1) A blank copy of this Employment Separation Certificate was attached to the
Release when it was given to me for review. I have had more time to consider
signing this Certificate than the ample time I was given to consider signing the
Release. I understand that I did not have to wait the entire 21-day period to
sign this release.

 

(2) I may revoke this Certificate within 7 days after I sign it. I was advised
to discuss the Release, including this Certificate, with an attorney before
executing either document.

 

(3) The Payment payable under the Release becomes payable only if I sign this
Certificate and do not revoke it within 7 days after I sign it.

 

(4) In exchange for my Payment payable under the Release, I hereby agree that
this Certificate will be a part of my Release and that my Release is to be
construed and applied as if I signed it on the day I signed this Certificate.
This extends my release of Claims to any Claims that arose during the remainder
of my employment through the date my employment ended.

 

(5) I understand that I have at least 21 days to consider and execute this
Release.  After careful consideration and/or consultation with counsel,
however, I have freely and voluntarily elected to execute the Release before
expiration of the 21 day period.

 

Date

 

 

 

 

Employee Signature

 

 

 

Print Name

 

19

--------------------------------------------------------------------------------
